  Case 2:21-cv-07308-FMO-PLA Document 8 Filed 09/15/21 Page 1 of 2 Page ID #:563

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 21-7308 FMO (PLAx)                              Date    September 15, 2021
 Title             Guy Hart, et al., v. Mickey Henschel, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
            Gabriela Garcia                               None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal for Lack of
                           Jurisdiction

        On September 14, 2021, pro se plaintiffs Guy Hart and Sara Hart (“plaintiffs”) filed a First
Amended Complaint (“FAC”) in this court against several individual defendants, (see Dkt. 6), in
a dispute arising from a 2013 arbitration award that was “confirmed” by a state court. (See id. at
¶¶ 12-19). Plaintiffs seek injunctive relief to prevent “further taking and/or distribution and/or sale
of [their] assets” by defendants in connection with the arbitration award. (See id. at ¶ 57); (see
also Dkt. 3, Ex Parte Emergency [Application] for a Temporary Restraining Order [ ]). Plaintiffs
also ask the court to “[v]acat[e] the judgment entered against [them] as [a] result of the so-called
arbitration award of June 10, 2013.” (Dkt. 6, FAC at 18).

        “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). “Because we presume that federal courts lack jurisdiction unless the
contrary appears affirmatively from the record, the party asserting federal jurisdiction . . . has the
burden of establishing it.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126 S.Ct. 1854,
1861 (2006) (cleaned up). Federal courts have “the duty to consider subject matter jurisdiction
sua sponte in every case, whether the issue is raised by the parties or not.” Spencer Enterprises,
Inc. v. United States, 345 F.3d 683, 687 (9th Cir. 2003). “If the court determines at any time that
it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       The basis for the court’s jurisdiction over this action is unclear. Plaintiffs assert federal
question jurisdiction based on the Fifth Amendment and 28 U.S.C. §§ 1331 and 1343, (see Dkt.
6, FAC at ¶ 3), but plaintiffs do not allege claims that “arise under” federal law. (See, generally,
id.). Plaintiffs appear to suggest that federal jurisdiction exists because two of the individual
defendants were convicted of federal crimes that plaintiffs contend is related to the allegedly
wrongful conduct in this matter. (See id. at ¶¶ 20-29). Plaintiffs also allege that defendants
violated “federal wire fraud laws” and “federal mail fraud laws” in connection with the arbitration
award, (see id. at ¶¶ 30-31), but those bare allegations are unsupported in the FAC. In other
words, it is not apparent based on the FAC that a federal question is involved or relied upon by
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
  Case 2:21-cv-07308-FMO-PLA Document 8 Filed 09/15/21 Page 2 of 2 Page ID #:564

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL

 Case No.       CV 21-7308 FMO (PLAx)                                Date     September 15, 2021
 Title          Guy Hart, et al., v. Mickey Henschel, et al.

plaintiffs.

       Plaintiffs also assert that this court has jurisdiction pursuant to Federal Rule of Civil
Procedure 60(d)(3), which preserves a federal court’s power to “set aside a judgment for fraud on
the court.” (See Dkt. 6, FAC at ¶ 3). Plaintiffs allege that defendants’ fraudulent conduct
prevented plaintiffs “from presenting their full case in court,” but plaintiffs appear to be referring
to a 2014 state court proceeding related to the arbitration award. (See id. at ¶¶ 17, 36). The FAC
does not allege that defendants perpetrated fraud in this court or any other federal court. (See,
generally, id.).

        Based on the foregoing, IT IS ORDERED that no later than September 29, 2021, plaintiffs
shall file a Second Amended Complaint (“SAC”) setting forth the basis for the court’s subject
matter jurisdiction. If plaintiffs believe they have a cause of action that arises under federal law,
plaintiffs should assert a distinct claim that specifies the federal statute that has allegedly been
violated and how defendants’ conduct violated that federal statute. Failure to file the SAC by the
deadline set forth above shall result in the action being dismissed without prejudice for lack of
subject matter jurisdiction, failure to prosecute and/or failure to comply with a court order. See
Fed. R. Civ. P. 41(b); Baeza v. Baca, 700 F.Appx. 657, 658 (9th Cir. 2017) (upholding dismissal
for failure to prosecute); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388
(1962) (“The authority of a federal trial court to dismiss a plaintiff’s action with prejudice because
of his failure to prosecute cannot seriously be doubted.”)

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.


                                                                                 00      :     00
                                                       Initials of Preparer       gga




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 2 of 2
